Cardona, PJ.
Appeal from a judgment of the County Court of Washington County (Hoye, J.), rendered September 14, 2004, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and petit larceny.
*776Defendant pleaded guilty, in satisfaction of a four-count indictment, to burglary in the second degree and petit larceny. In so doing, defendant engaged in a thorough and lengthy plea colloquy with County Court in which he freely admitted his guilt and expressed a clear understanding of the rights he was forfeiting by operation of his plea (see People v Bennett, 24 AD3d 975, 975 [2005], lv denied 6 NY3d 831 [2006]; People v Mears, 16 AD3d 917, 918 [2005]). Although defendant indicated that he was depressed and had recently ingested a quantity of the herbal supplement ephedra, among other things, the record reveals that defendant was, nonetheless, lucid throughout the proceeding. Furthermore, County Court observed that defendant did not display any overt signs of intoxication and defendant himself indicated that he felt as if he “had too much soda or coffee.”
Under these circumstances, we disagree with defendant’s unpreserved claim (see People v Champion, 20 AD3d 772, 772-773 [2005]; People v Cash, 19 AD3d 934, 935 [2005], lv denied 5 NY3d 804 [2005]) that his plea was not knowing, voluntary and intelligent. Accordingly, we decline to vacate the plea as a matter of discretion in the interest of justice.
Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.